DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered.
Applicant’s arguments, on page 1 of the remarks, with respect to 35 U.S.C. 112(b) rejection to claims 1-12 have been full considered have been fully considered and in light of amendment are persuasive. The 35 U.S.C. 112(b) rejection to claims 1-12 has been withdrawn. 
Applicant’s arguments, starting on page 1 of the remarks, with respect to the rejection(s) of claim(s) 1-12 have been fully considered and in light of amendment are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olgaard (US 20130326274 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serceki (US 20040076138 A1) in view of Pefkianakis (US 20180124694 A1) and Olgaard (US 20130326274 A1).
Regarding claim 1, Serceki discloses: 
“A system for testing a device under test (DUT), the DUT comprising a data packet signal transceiver, the system comprising: a first RF data packet signal transceiver;” ([para 0021]: “A controller 114 is also located inside the anechoic chamber 102. Controller 114 includes a known WLAN card 116 and antenna 118 for communicating with the WLAN card under test 106 via a wireless communication link 120.” Also note the similarities between Fig. 1 of Serceki and Fig. 3 of the instant application.)
“a tester comprising a second RF data packet signal transceiver;” ([para 0023]: “Thus, the output signal from the RF signal generator 132 comprises a known test data packet to which a known amount of noise has been mixed. This data packet can then be transmitted to the WLAN card under test via antenna 140 included inside the anechoic chamber 102 and connected to RF signal generator 132.” Wherein while Serceki does not explicitly disclose that the RF signal generator and associated antenna are a transceiver and not just a transmitter, this is ultimately an obvious design choice in light of the fact that the second RF data packet is not stated in the instant claims to have used the receiving function.)
“and a controller, in communication with the first RF data packet signal transceiver and the tester, to initiate communicative interactions at least between the DUT and the first RF data packet signal transceiver and between the DUT and the tester,” ([para 0024]: “The computer 134 permits an operator the ability control and check the status and results of the system via a GUI implemented on the computer 134. The computer 134 may be any suitable type of computer that has an Ethernet interface.”)
“the controller comprising: memory storing instructions that are executable, and one or more processors to execute the instructions to perform operations” (The examiner takes official notice that this is well known generic hardware well known to those of ordinary skill in the art.)
“comprising: causing the first RF data packet signal transceiver to transmit, during a first one of the  communicative interactions, a first RF data packet signal for reception by the DUT to establish a communication session,” ([para 0026]: “Upon receiving a probe request, the controller 114 responds by sending a probe response back to the test card 106 to indicate the presence of the emulated access point. The controller's WLAN card 116 and the test card 106 then begin an "association" process.”)
“and causing the tester to transmit, during a second one of the communicative interactions that is after the first one, a second RF data packet signal for reception by the DUT…” ([para 0027]: “At this point, the controller 114 enters a loop under software control in which, via the Ethernet 124, the controller 114 instructs the RF signal generator 132 to send a data packet to the WLAN card under test 106 via wireless link 142.”) 
“…wherein the second RF data packet signal includes one or more trigger based test (TBT) data packets…” ([para 0027]: “In accordance with the applicable standard to which the test card 106 complies (e.g., IEEE 802.11), the test card receives the data packet and sends out an acknowledgment packet indicating the correct receipt of the data packet.”)
Serceki also discloses that the WLAN card under test in response to the data packets from the RF signal generator transmits ACKs to the controller ([para 0027]: “In accordance with the preferred embodiment, the controller's WLAN card 116 receives the acknowledgments ("ACKs") from the test card. Accordingly, the controller 114 knows when the data packet is sent and knows that the WLAN card under test 106 has correctly received the data packet when the acknowledgment packet is received.”) and that the controller has a MAC address ([para 0025]: “In general, each WLAN station and access point in a conventional WLAN has a unique address referred to as a "MAC address" to permit efficient communications in the WLAN. Referring still to FIG. 1, the controller 114 is assigned a MAC address and preferably emulates a WLAN access point.”)
Serceki does not explicitly disclose “to maintain said communication session” nor “where a TBT data packet contains information that causes the DUT to reply with specific content.”
However, Pefkianakis discloses the missing feature “to maintain said communication session” ([para 0040]: “Specifically, an AP within a wireless client's range can use MAC-address spoofing to impersonate the AP that a client is already associated with.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki and Pefkianakis, to modify the second RF data packets as disclosed by Serceki, to maintain the connection already established between the DUT and the first RF data packet signal transceiver as disclosed by Pefkianakis. The motivation for doing so is that ACKs are received based on MAC, and thus by spoofing the MAC used in the original connection, it ensures that the first RF data packet signal transceiver receives the ACKs, thus allowing for improved testing capabilities and thus overall improved system quality. Therefore, it would have been obvious to combine Serceki with Pefkianakis to obtain the invention as specified in the instant claim.
Serceki in view of Pefkianakis do not explicitly disclose “where a TBT data packet contains information that causes the DUT to reply with specific content.”
However, Olgaard discloses the missing feature “where a TBT data packet contains information that causes the DUT to reply with specific content.” ([para 0048]: “Referring to FIG. 6, in accordance with an alternative embodiment 200e, instead of, or in addition to, the VSG 160g transmitting a PSDU 206a/206b with MAC or operational data to be written to the OTP memory 212, the PSDU 206c can include a request for other data to be retrieved by the device 100 (instead or also) for inclusion as part of the data packet payload in the standard data packet to be transmitted 216.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki, Pefkianakis, and Olgaard to modify the TBT data packet as disclosed by Serceki, to include a request for specific content as disclosed by Olgaard. The motivation for doing so is that it allows the testing setup to do gather more information and thus do a more in-depth analysis that thus detects a larger scope of issues, thus improving system reliability. Therefore, it would have been obvious to combine Serceki with Pefkianakis and Olgaard to obtain the invention as specified in the instant claim.
Claims 7 and 15 contain substantially similar subject matter to claim 1, with the differences being that while claim 1 is directed towards a system, claim 7 is directed towards a method and claim 15 is directed towards a non-transitory machine-readable storage device. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claims 7 and 15 are rejected for similar reasons to claim 1.
Regarding claim 2, Serceki in view of Pefkianakis and Olgaard discloses all the features of the parent claim.
Serceki further discloses “wherein the first RF data packet signal transceiver comprises a Wi-Fi signal transceiver.” ([para 0025]: “The controller 114 preferably generates a "beacon frame" template and sends this frame to the controller's WLAN card 116 and configures other parameters of the WLAN card 116 such as data rate as would be appreciated by those of ordinary skill in the art. The operator also configures the test card 106 for an "infrastructure" mode of operation in which the test card attempts to associate itself with an access point and communicates to a wireless network via the associated access point. The operator also specifies the service set identifier ("SSID") in accordance with known IEEE 802.11 techniques.”)
Claims 8 and 16 contain substantially similar subject matter to claim 2, with the differences being that while claim 2 is directed towards a system, claim 8 is directed towards a method and claim 16 is directed towards a non-transitory machine-readable storage device. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claims 8 and 16 are rejected for similar reasons to claim 2.
Regarding claim 3, Serceki in view of Pefkianakis and Olgaard discloses all the features of the parent claim.
Serceki further discloses “wherein the operations comprise  causing the first RF data packet signal transceiver to terminate transmission of the first RF data packet signal.” ([para 0026]: “Upon receiving a probe request, the controller 114 responds by sending a probe response back to the test card 106 to indicate the presence of the emulated access point. The controller's WLAN card 116 and the test card 106 then begin an "association" process.”)
Claims 9 and 17 contain substantially similar subject matter to claim 3, with the differences being that while claim 3 is directed towards a system, claim 9 is directed towards a method and claim 17 is directed towards a non-transitory machine-readable storage device. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claims 9 and 17 are rejected for similar reasons to claim 3.
Regarding claim 6, Serceki in view of Pefkianakis and Olgaard discloses all the features of the parent claim.
Serceki does not explicitly disclose “wherein causing the tester to transmit the second RF data packet signal comprises causing the tester to transmit the second RF data packet signal with identification information corresponding to the first RF data packet signal transceiver.”
However, Pefkianakis discloses the missing feature “wherein causing the tester to transmit the second RF data packet signal comprises causing the tester to transmit the second RF data packet signal with identification information corresponding to the first RF data packet signal transceiver.” ([para 0040]: “Specifically, an AP within a wireless client's range can use MAC-address spoofing to impersonate the AP that a client is already associated with.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki, Pefkianakis, and Olgaard to modify the second RF data packets as disclosed by Serceki, to maintain the connection already established between the DUT and the first RF data packet signal transceiver as disclosed by Pefkianakis. The motivation for doing so is that ACKs are received based on MAC, and thus by spoofing the MAC used in the original connection, it ensures that the first RF data packet signal transceiver receives the ACKs, thus allowing for improved testing capabilities and thus overall improved system quality. Therefore, it would have been obvious to combine Serceki with Pefkianakis and Olgaard to obtain the invention as specified in the instant claim.
Claim 12 contains substantially similar subject matter to claim 6, with the differences being that while claim 6 is directed towards a system, claim 12 is directed towards a method. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claim 12 is rejected for similar reasons to claim 3.
Regarding claim 13, Serceki in view of Pefkianakis and Olgaard discloses all the features of the parent claim.
Serceki in view of Pefkianakis do not explicitly disclose “wherein the specific content comprises at least one of a DUT transmission power or a DUT received signal strength indicator (RSSI).”
However, Olgaard discloses the missing feature “wherein the specific content comprises at least one of a DUT transmission power or a DUT received signal strength indicator (RSSI).” ([para 0048]: “For example, instead of, or in addition to, writing 212 and activating 214 data in the OTP memory, the device 100 retrieves locally available data 222 and includes it as part of one or more payload packets for transmission 216. Such data can be of virtually any form from virtually any source, such as device operation data (e.g., RSSI data identifying the strength of the signal received from the tester 160, power data identifying the power consumption of the device 100, etc., stored in the memory 120)…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki, Pefkianakis, and Olgaard to modify the TBT data packet as disclosed by Serceki, to include a request for DUT transmission power or a DUT RSSI as disclosed by Olgaard. The motivation for doing so is that these parameters can be used to do a more in-depth analysis that detects a larger scope of issues, thus improving system reliability. Therefore, it would have been obvious to combine Serceki with Pefkianakis and Olgaard to obtain the invention as specified in the instant claim.
Claims 14 and 19 contain substantially similar subject matter to claim 13, with the differences being that while claim 13 is directed towards a system, claim 14 is directed towards a method and claim 19 is directed towards a non-transitory machine-readable storage device. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claims 14 and 19 are rejected for similar reasons to claim 13.

Claims 4-5, 10-11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serceki (US 20040076138 A1) in view of Pefkianakis (US 20180124694 A1), Olgaard (US 20130326274 A1), and further in view of Rawat (US 20060193300 A1).
Regarding claim 4, Serceki in view of Pefkianakis and Olgaard (US 20130326274 A1) discloses all the features of the parent claim.
Serceki in view of Pefkianakis and Olgaard do not explicitly disclose “wherein the operations comprise causing the tester to monitor the communication session to capture identification information about the first RF data packet signal transceiver.”
However, Rawat discloses the missing feature “wherein the operations comprise causing the tester to monitor the communication session to capture identification information about the first RF data packet signal transceiver.” ([para 0088]: “In one embodiment, the sniffer uses address (e.g. MAC address, IP address etc.) of a client station associated with the AP as source address in the marker packet (e.g. the sniffer spoofs the source address of the client). In one embodiment, the sniffer includes information associated with the AP (e.g. AP's wireless side MAC address, SSID, use of encryption on wireless link, identities of client stations connected to AP, uptime of the AP, downtime of the AP etc.) in the marker packet.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki, Pefkianakis, Olgaard, and Rawat to modify the spoofing of MAC addresses as disclosed by Serceki in view of Pefkianakis, to be based on captured identification information as disclosed by Rawat. The motivation for doing so is that it provides a flexible means of doing so, thus enhancing system flexibility. Therefore, it would have been obvious to combine Serceki with Pefkianakis, Olgaard, and Rawat to obtain the invention as specified in the instant claim.
Claims 10 and 18 contain substantially similar subject matter to claim 4, with the differences being that while claim 4 is directed towards a system, claim 10 is directed towards a method and claim 18 is directed towards a non-transitory machine-readable storage device. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claims 10 and 18 are rejected for similar reasons to claim 4.
Regarding claim 5, Serceki in view of Pefkianakis discloses all the features of the parent claim.
Serceki does not explicitly disclose “wherein the operations comprise causing the tester to monitor the communication session to capture identification information about the first RF data packet signal transceiver; and causing the tester to transmit the second RF data packet signal with the identification information.”
However, Pefkianakis discloses the missing feature “and causing the tester to transmit the second RF data packet signal with the identification information.” ([para 0040]: “Specifically, an AP within a wireless client's range can use MAC-address spoofing to impersonate the AP that a client is already associated with.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki, Pefkianakis, and Olgaard to modify the second RF data packets as disclosed by Serceki, to maintain the connection already established between the DUT and the first RF data packet signal transceiver as disclosed by Pefkianakis. The motivation for doing so is that ACKs are received based on MAC, and thus by spoofing the MAC used in the original connection, it ensures that the first RF data packet signal transceiver receives the ACKs, thus allowing for improved testing capabilities and thus overall improved system quality. Therefore, it would have been obvious to combine Serceki with Pefkianakis and Olgaard to obtain the invention as specified in the instant claim.
Serceki in view of Pefkianakis and Olgaard do not explicitly disclose “wherein the operations comprise causing the tester to monitor the communication session to capture identification information about the first RF data packet signal transceiver”
However, Rawat discloses the missing feature “wherein the operations comprise causing the tester to monitor the communication session to capture identification information about the first RF data packet signal transceiver” ([para 0088]: “In one embodiment, the sniffer uses address (e.g. MAC address, IP address etc.) of a client station associated with the AP as source address in the marker packet (e.g. the sniffer spoofs the source address of the client). In one embodiment, the sniffer includes information associated with the AP (e.g. AP's wireless side MAC address, SSID, use of encryption on wireless link, identities of client stations connected to AP, uptime of the AP, downtime of the AP etc.) in the marker packet.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Serceki, Pefkianakis, Olgaard, and Rawat to modify the spoofing of MAC addresses as disclosed by Serceki in view of Pefkianakis, to be based on captured identification information as disclosed by Rawat. The motivation for doing so is that it provides a flexible means of doing so, thus enhancing system flexibility. Therefore, it would have been obvious to combine Serceki with Pefkianakis, Olgaard, and Rawat to obtain the invention as specified in the instant claim.
Claims 11 and 20 contain substantially similar subject matter to claim 5, with the differences being that while claim 5 is directed towards a system, claim 11 is directed towards a method and claim 20 is directed towards a non-transitory machine-readable storage device. Thus, what differences exist would be well known to one of ordinary skill in the art, and thus claims 11 and 20 are rejected for similar reasons to claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412